Ewing, Judge,
delivered the opinion of the court.
The objection to the account is not well taken. All that the statute requires on this subject is, that when the suit is on account a bill of the items shall be filed with the justice ; or, if not founded on an account or an instrument of writing, a statement of the cause of action must be filed with the justice before process issues. The paper filed in this case contains every thing necessary to show intelligibly the nature and particulars of the demand, and indeed it is fuller and more formal than accounts that have been held sufficient by this court. It is not perceived what more is necessary to satisfy the statute than a statement of the property sold, the price, dates, and the parties and the transaction; whereas in this case the cause of action or account is for property sold and delivered. None of the formality or technical nicety of pleading is required in actions before a justice of the peace; and it is enough if the nature of the transaction and the particulars of the claim appear.
There was nothing in the facts to warrant the first and third instructions. The hypothesis of both was inconsistent with the transaction, which the evidence tended to prove. The second instruction related to an immaterial matter.
The evidence tended to prove a conditional sale of the horse ; that he was taken on trial, no time being fixed for his return in the event of dissatisfaction ; that he was taken into possession by Stout early in November, and used in harness about his business for a period of three months ; that, if he was dissatisfied with the performance of the horse, the fact was never communicated to Quinn; and that there was no offer to return him until about the 1st of February. Under *163this state of facts, the fourth instruction was well refused. It does not appear to have been a condition of the sale that if the horse was found unsuited for a particular purpose Quinn should take him back. But if such had been the understanding, the length of time he was kept gave ample opportunity to test his fitness for service; and there being no offer to return him until after three months’ trial, shows that there could have been no objection on this ground.
The instruction given by the court was a proper declaration of the law on the question of agency in lieu of those asked by the defendant. Whether the defendant was the agent of Platte & Co. and as such purchased the horse, or whether plaintiff had any knowledge of such agency or not, were questions of fact passed upon by the court sitting as a jury. Judgment affirmed.